 114DECISIONSOF THE NATIONALLABOR RELATIONS BOARDThe Twin CityHospital CorporationandAluminum,Brick and GlassWorkers,International Union,AFL-CIO Case 8-CA-20975December 30, 1988DECISION AND ORDERBY MEMBERS JOHANSEN, CRACRAFT, ANDHIGGINSOn July 1, 1988, the General Counsel of the Na-tional Labor Relations Board issued a complaint alleging that the Respondent has violated Section8(a)(5) and (1) of the National Labor Relations Actby refusing the Union's request to bargain following the Union's certification in Cases 8-RC-13686and 8-RC-13687 (Official notice is taken of the"record" in the representation proceeding as de-fined in the Board's Rules and Regulations, Secs102 68 and 102 69(g),FrontierHotel,265NLRB343 (1982))On July 9, 1988, the Respondent filedan answer and, on August 19, 1988, an amendedanswer admitting in part and denying in part theallegations in the complaintOn September 1, 1988, the General Counsel fileda Motion for Summary Judgment On September 6,1988, the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted TheRespondent filed a response Counsel for the Gen-eral Counsel filed a response in oppositionThe National Labor Relations Board has delegat-ed its authority in this proceeding to a threemember panelRuling on Motion for Summary JudgmentIn its amended answer the Respondent admits itsrefusal to bargain, but attacks the validity of thecertifications on the basis of the Regional Director's unit determination in the representation pro-ceedings In its response to the General Counsel'smotion, the Respondent avers that because one ofthe units in the underlying representation proceeding is a unit of all professional employees, includingregistered nurses, the unit is now inappropriate inlight of the Board's proposed rulemaking in thehealth care industry which proposes a separate unitfor registered nursesIt is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding SeePittsburgh Plate Glass Co vNLRB,313 U S 146,162 (1941), Sections 102 67(f) and 102 69(c) of theBoard's Rules and RegulationsAll issues raised by the Respondent were orcould have been litigated in the prior representation proceeding In fact, the Respondent filed a request for review to the Regional Director's DeciSion and Direction of Election, contesting only theRegional Director's finding that certain of the Re-spondent's employees were professionals, the Re-spondent failed to contest in any way the RegionalDirector's unit scope findings, and is therefore precluded from doing so in this proceeding i The Re-spondent does not offer to adduce at a hearing anynewly discovered and previously unavailable evidence, nor does it allege any special circumstancesthat would require the Board to reexamine the decisionmade in the representation proceedingWetherefore find that the Respondent has not raisedany issue that is properly litigable in this unfairlabor practice proceeding 2On the entire record, the Board makes the followingFINDINGS OF FACTIJURISDICTIONThe Respondent, an Ohio corporation, has beenengaged in the operation of a hospital at its facilityinDennison, Ohio, where it annually has derivedgross revenues in excess of $250,000 and receivedmaterials valued in excess of $5000 directly frompoints outside the State of OhioWe find that theRespondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and that the Union is a labor organizationwithin the meaning of Section 2(5) of the ActIIALLEGED UNFAIR LABOR PRACTICESA The CertificationFollowing the elections held December 10 and11, 1987, the Union was certified as the collectivebargaining representative of the employees in thefollowing appropriate unitsiBoard s Rules and Regulations (1987) Sec 102 67(f)2 Even assuming arguendo that Respondent had preserved the unitscope issue in the representation proceeding its argument would be rejected as totally lacking in merit The Board has proposed that its newrules be applied on a prospective basis applying only to decisions rendered on or after the effective date of the rules See 53 Fed Reg 3390033931 (1988)Member Johansen dissented there again indicating his disagreementwith rulemaking in regard to health care units See 53Fed Reg at 33934 33935 Member Higgins was not a member of theBoard at the time of the Board s decision on these rules He has not yettaken a position on the rulemaking for health care units In the meantimethe Board continues to make unit determinations on a case by case basisutilizing existing disparity of interests criteriaStVincentHospital &Health Center285 NLRB 365 (1987) Under those criteria disparity is tobe used to determine the appropriateness of a smaller unit it cannot beused by an employer to render a larger unit such as the all professionalunitinvolved here inappropriateBay Si Joseph Care Center275 NLRB1411 (1985)292 NLRB No 21 TWIN CITY HOSPITAL CORP115Unit A (non-professional)All service,maintenance,technical and clericalemployees,excludingday care employees, professionalemployees,confidentialemployees,managerial employees and guards and supervisors as definedin the ActUnit B (professional)All professionalemployees including registered nurses,medical technicians and medicallaboratorytechnicians,excluding all guardsand supervisors as defined in theAct and allother employeesThe Unioncontinuesto be the exclusiverepresentative under Section 9(a) of the ActB Refusalto BargainSince April29, 1988,the Respondent has refusedto bargainwith the Union We find thatthis refusalconstitutes an unlawful refusal to bargain in viola-tion of Section 8(a)(5) and(1) of the ActCONCLUSIONS OF LAWBy refusing on and after April 29, 1988, to bar-gain with the Union as the exclusive collective bar-gaining representative of employees in the appro-priate units, the Respondent has engaged in unfairlaborpracticesaffectingcommerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the ActREMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreementTo ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tialperiod of the certifications as beginning thedate the Respondent begins to bargain in goodfaithwith the UnionMar-Jac Poultry Co, 136NLRB 785 (1962),Lamar Hotel,140 NLRB 226,229 (1962), enfd 328 F 2d 600 (5th Cir 1964), certdenied 379 U S 817 (1964),Burnett ConstructionCo , 149 NLRB 1419, 1421 (1964), enfd 350 F 2d57 (10th Cir 1965)ORDERThe National Labor Relations Board orders thatthe Respondent, The Twin City Hospital Corpora-tion,Dennison, Ohio, its officers, agents, succes-sors, and assigns, shall1Cease and desist from(a)Refusing to bargain with the Aluminum,Brick and GlassWorkers, InternationalUnion,AFL-CIO as the exclusive bargaining representative of the employees in the bargaining units(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2Take the following affirmative action neces-sary to effectuate the policies of the Act(a)On request, bargain with the Union as the ex-clusive representative of the employees in the following appropriate units on terms and conditionsof employment, and if an understanding is reached,embody the understanding in a signed agreementAll service, maintenance, technical and clericalemployees, excluding day care employees, pro-fessionalemployees, confidential employees,managerial employees and guards and supervi-sors as defined in the ActAll professional employees, including regis-terednurses,medical technicians and medicallaboratory technicians, excluding all guardsand supervisors as defined in the Act and allother employees(b) Post at its facility in Dennison, Ohio, copiesof the attached notice marked "Appendix "3Copies of the notice, on forms provided by the Regional Director for Region 8, after being signed bythe Respondent's authorized representative, shall beposted immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places in-cluding all places where notices to employees arecustomarily posted Reasonable steps shall be takenby the Respondent to ensure that the notices arenot altered, defaced, or covered by any other mate-rial(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply3 If thisOrder is enforced by a judgment of a United States court ofappeals the words in the notice readingPosted by Order of the Nationa]LaborRelations Board shall read Posted Pursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board 116DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain with the Aluminum,BrickandGlassWorkers, InternationalUnion,AFL-CIO as the exclusive representative ofthe employees in the bargaining unitWE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL,on request,bargainwith the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unitsAll service,maintenance, technical and clericalemployees,excluding day care employees, pro-fessionalemployees,confidentialemployees,managerial employees and guards and supervisors as defined in the ActAll professional employees including registered nurses,medical technicians and medicallaboratory technicians,excluding all guardsand supervisors as defined in the Act and allother employeesTHE TWIN CITY HOSPITAL CORPORATION